DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourapis et al. (US 20150071344 A1).
Regarding Claim 9, Tourapis et al. teaches a device for decoding 360-degree video (Paragraph 119), comprising: 
a processor (Paragraph 137) configured to: 
identify a first luma quantization parameter (QP) associated with a first region (Figure 1; Paragraph 40); 
determine, based on the first luma QP, a first chroma QP associated with the first region (Figure 1; Paragraph 40); 
identify a QP offset associated with a second region (Paragraphs 44-49); 
determine a second luma QP of the second region based on the first luma QP and the QP offset associated with the second region (Paragraphs 40-49); 
determine a second chroma QP of the second region based on the first chroma QP and the QP offset associated with the second region (Paragraphs 40-49)
perform an inverse quantization for the second region based on the second luma QP of the second region and the second chroma QP of the second region (Paragraphs 40-49).
Regarding Claim 10, Tourapis et al. teaches the device of claim 9, wherein the first region is an anchor coding block, the second region is a current coding block, and the processor is configured to identify the QP offset associated with the second region based on a spherical sampling density of the second region (Paragraph 3; Paragraph 6; Paragraphs 36-39; Paragraphs 109-113; Paragraph 119; spherical sampling density is considered to be a measure of relative visual complexity or texture in a spherical/3d multi-view image).
Regarding Claim 11, Tourapis et al. teaches the device of claim 9, wherein the first region is a slice associated with a current coding block or a picture associated the current coding block, and the QP offset associated with the second region is identified based on a spherical sampling density of the second region (Paragraph 3; Paragraph 6; Paragraphs 36-39; Paragraphs 109-113; Paragraph 119; spherical sampling density is considered to be a measure of relative visual complexity or texture in a spherical/3d multi-view image).
Regarding Claim 12, Tourapis et al. teaches the device of claim 9, wherein the second luma QP and the second chroma QP are determined at a coding unit level or a coding tree unit level (Paragraphs 40-49).
Regarding Claim 13, Tourapis et al. teaches the device of claim 9, wherein the QP offset associated with the second region is identified based on at least one of: a reception of the QP offset indication associated with the second region via a bitstream, or a coordinate of the second region (Paragraphs 40-49; an offset indication in a bitstream as disclosed is also inherently a coordinate of the second region when applied).
Regarding Claim 14, Tourapis et al. teaches the device of claim 9, wherein the processor is configured to determine the second chroma QP of the second region based on the QP offset being multiplied by a weighting factor (Paragraphs 115-119)
Regarding Claim 15, Tourapis et al. teaches the device of claim 9, wherein the determination of the second chroma QP comprises: determining a weighted QP offset by applying a weighting factor to the QP offset; and determining the second chroma QP by applying the weighted QP offset to the first chroma QP (Paragraphs 115-119).
Method claims 1-8 are drawn to the method of using corresponding apparatus claims 9-15 and have similar limitations as those rejected above, and are rejected for the same reasons as used above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/
Primary Examiner, Art Unit 2483